Citation Nr: 0030010	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  94-28 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim for service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, mother


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1980 to 
March 1984, and from April 1984 to November 1985.  The 
veteran's DD-214 from his first period in service shows that 
he was transferred to the Marine Corps Reserve.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim for service connection for schizophrenia.  

In January 1990, the RO denied the veteran's claim for 
service connection for schizophrenia.  This was the last 
final decision regarding this issue.  38 U.S.C.A. § 7105 
(West 1991).  

It is noted that during the course of the appeal, the 
veteran's claims file has been transferred to the ROs in 
Cleveland, Ohio, Buffalo, New York, and most recently to 
Manchester, New Hampshire.  


FINDINGS OF FACT

1.  An unappealed RO decision in January 1990 denied the 
veteran's claim of entitlement to service connection for 
schizophrenia.

2.  Evidence submitted subsequent to the January 1990 RO 
denial of service connection for schizophrenia bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
schizophrenia.



CONCLUSIONS OF LAW

1.  The RO's January 1990 decision which denied service 
connection for schizophrenia is final. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 38 U.S.C.A. §§ 3.104(a), 20.302 
(1999).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for schizophrenia has 
been submitted. 38 U.S.C.A. § 5108, (West 1991); 38 C.F.R. § 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that on his report of medical 
history form from induction in October 1979, the examiner 
noted that the veteran worried about school work, but did not 
have any neuropsychiatric treatment.  In February 1981, the 
veteran was diagnosed provisionally with immature 
personality.  When the veteran was seen by a psychiatric 
technician in March 1981, it was noted that he was very 
frustrated and angry, and disillusioned with the Marine 
Corps.  His mental status examination was within normal 
limits.  The examiner's impression was immature personality 
traits.

A colonel from the Marine Corps wrote the veteran's mother a 
letter in June 1985.  He wrote that the veteran had been 
given a nonjudicial punishment, which entailed receiving a 
fine, a reduction in rank, and 15 days in Correctional 
Custody.  

According to the veteran's DD-214, the veteran was 
administratively discharged in November 1985, due to a 
personality disorder.  

A copy of a VA treatment record from February 1987 shows that 
the veteran was diagnosed with schizophreniform disorder.  



In a January 1990 rating decision, the RO denied the 
veteran's claim for service connection for schizophrenia, 
because a neuropsychiatric illness was not shown in service, 
and a psychosis was not shown within the 1 year presumptive 
period.  Evidence submitted subsequent to the RO decision is 
summarized below:

The veteran was afforded a hearing before the RO in September 
1994, a transcript of which has been associated with the 
claims folder.  The veteran contended that during October 
1985, he was sent to a psychiatrist in El Toro, who wrote 
"schizophrenic" in a report.  He wrote that he did not 
receive treatment after this, because the Marines rushed to 
get him out of service.  He wrote that his brother had been a 
Marine recruiter, and had seen his service records, which 
said "schizophrenia."  He stated that he lived on the 
streets for a year and a half after the Marines.  

In June 2000, a VA physician conducted a review of the 
veteran's records.  The physician commented on the February 
1987 diagnosis of schizophreniform disorder.  He commented 
that the diagnosis included the characteristic symptoms of 
schizophrenia.  He commented that according to DSM-IV, the 
schizophrenic symptoms were only with the veteran from 1 to 6 
months at the time of the February 1987 diagnosis.  

The physician opined that the veteran was having some 
emotional difficulties while in service, which prompted the 
diagnosis of immature personality disorder.  After reviewing 
some service records, the physician concluded that the 
diagnosis of personality disorder while the veteran was in 
the military was an accurate diagnosis.  He commented that it 
appeared that the emotional difficulties were brewing during 
service, such that once he was discharged from service, he 
developed very rigid personality functioning to the point 
where he had a schizophrenic break, resulting in the 
diagnosis of schizophreniform disorder.  



Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for 
schizophrenia

By decision dated January 1990, the RO denied service 
connection for schizophrenia.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § § 5108, 7104; 38 C.F.R. §§ 3.104 (a), 3.156 
(1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206.  
However, as will be explained below, under recent 
legislation, a well-grounded claim is no longer required.  
Floyd D. Spence National Defense Authorization Act for Fiscal 
Year 2001, Pub. L. No. 106-398, § 1611 (2000) (to be codified 
at 38 U.S.C.A. § 5107(a)).  

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim for entitlement to service 
connection for schizophrenia.  The veteran was denied 
entitlement to service connection for schizophrenia in 
January 1990 because a neuropsychiatric illness was not shown 
in service, and a psychosis was not shown within the 1 year 
presumptive period. 

Since that time, a medical report was submitted by a VA 
physician in June 2000 who concluded that the diagnosis of 
personality disorder while the veteran was in service was an 
accurate diagnosis.  This medical report is new in that it is 
not merely cumulative of other evidence of record.  There had 
not been a medical report on record which had previously 
commented on the veteran's diagnosis of personality disorder 
in service.

The June 2000 VA medical report is also material to the 
veteran's claim in that it addresses the reason for the RO's 
January 1990 denial of the veteran's claim.  The veteran's 
claim was denied in January 1990 because a neuropsychiatric 
illness was not shown in service.  The June 2000 VA medical 
report discusses the veteran's diagnosis of personality 
disorder in service, and the lack of a diagnosis of a 


neuropsychiatric illness.  The newly received evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the claims.  Accordingly, the 
claim is reopened, and the veteran's claim must be considered 
in light of all the evidence, both old and new.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for schizophrenia, the claim is 
reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim was 
reopened on the basis that new and material evidence had been 
submitted pursuant to Elkins and Winters.  The next step is 
to address the question of whether service connection is 
warranted.  

The RO most recently addressed the veteran's claim in July 
2000.  At that time, the RO determined that the veteran's was 
not well-grounded (the RO implicitly determined that the 
veteran had submitted new and material evidence to reopen his 
claim).  However, legislation was enacted in October 2000 
which repealed the requirement under 38 U.S.C.A. § 5107 that 
a well-grounded claim need be submitted before VA is required 
to assist the claimant.  Floyd D. Spence National Defense 
Authorization Act for Fiscal Year 2001, Pub. L. No. 106-398, 
§ 1611 (2000) (to be codified at 38 U.S.C.A. § 5107 (a)).



The Court has held that the Board may not decide a claim on a 
basis different from the basis on which the RO decided the 
claim, unless the Board first assures that the appellant has 
had notice and a fair opportunity to comment on the case.  
Bernard v. Brown, 4 Vet.App. 384 (1993). 

Since the RO adjudicated the veteran's claim on the basis of 
whether the veteran had submitted a well-grounded claim, and 
Congress thereafter enacted legislation which in effect 
repealed the necessity of conducting a well-grounded 
analysis, the veteran's claim must be returned to the RO so 
that his claim can be adjudicated on the merits.  The RO 
should assist the veteran in developing all facts pertinent 
to his claim.  

It is noted that numerous attempts have been made to obtain 
the veteran's service medical records and service personnel 
records from the National Personnel Records Center.  Service 
medical records from the veteran's first period of service 
(March 1980 to March 1984) appear complete.  However, other 
than the veteran's DD-214 from November 1985, there are no 
service medical records or service personnel records from the 
veteran's second period of service (April 1984 to November 
1985) on file.  

The service medical records from the veteran's second period 
of service are crucial to the veteran's claim.  He was 
diagnosed in February 1987 (15 months after service) with 
schizophreniform disorder.  He claims he was hospitalized in 
October 1985 and diagnosed with schizophrenia.  On the 
veteran's DD-214 from November 1985, it is noted that he was 
administratively discharged due to his personality disorder.  

Because the veteran's DD-214 from his first period of service 
shows that he was transferred to the Reserves, it is possible 
that the veteran's service medical records and service 
personnel records from his second period of service are kept 
with the veteran's Reserve unit.  Accordingly, the RO should 
contact the veteran's Reserve unit to which he was assigned 
after his first separation from service, and request all of 
the veteran's service medical and service personnel records 
for the period from April 1984 to November 1985.  

If the RO obtains additional service medical or service 
personnel records, the RO should undertake all development 
necessary to assist the veteran, including a VA examination 
if necessary, to determine if the veteran's schizophrenia 
developed during his second period of service.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should attempt to obtain the 
veteran's service medical records and 
service personnel records from his second 
period of service from the veteran's 
Reserve unit to which he was assigned 
after completing his first period of 
service in March 1984

3.  The RO should assure that all 
available relevant treatment records 
regarding the veteran's schizophrenia are 
in the claims folder.

4.  If the RO obtains additional service 
medical or service personnel records from 
the veteran's second period of service, 
the RO should undertake all appropriate 
development, to include, if necessary, a 
VA examination to ascertain the nature 
and likely etiology of the veteran's 
schizophrenia.



5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

6.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for schizophrenia.  In 
the event that the claim is not resolved 
to the satisfaction of the appellant, he 
should be furnished a Supplemental 
Statement of the Case regarding 
entitlement to service connection for 
schizophrenia which includes a summary of 
the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals


 



